Citation Nr: 0527907	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  00-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special consideration for paired organs 
and extremities pursuant to 38 C.F.R. § 3.383 (2004).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Cleveland, Ohio which denied entitlement to special 
monthly compensation under the provisions of 38 C.F.R. 
§ 3.383 and entitlement to TDIU.

Procedural history

The veteran served on active duty from October 1956 to 
October 1960.  

In June 1996, the veteran filed a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 for a left eye injury 
sustained at a VA medical facility.  This claim was 
eventually granted by the RO in an August 1997 rating 
decision; a 10 percent disability rating was assigned.  The 
veteran was also granted special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) 
for loss of use of one eye having only light perception in 
that decision.  Both ratings were effective April 18, 1996.  
The veteran appealed 10 percent disability rating to the 
Board.  In a July 1999 decision, the Board increased the 
veteran's left eye disability rating to 50 percent through 
December 1996 and 30 percent thereafter.  

In a statement dated in July 1998, the veteran filed a claim 
for compensation pursuant to 38 U.S.C.A. § 1151 for an injury 
sustained to his right eye.
In July 1999, the veteran filed a claim for entitlement to 
TDIU based on blindness.  This claim was denied in an August 
1999 rating decision, which the veteran appealed.  The 
veteran's claims for entitlement to TDIU, entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a right eye 
injury and entitlement to special consideration for paired 
organs and extremities pursuant to 38 C.F.R. § 3.383 were 
denied by the RO in a May 2000 rating decision.  The veteran 
filed an appeal as to the issues of his entitlement to TDIU 
and special consideration for paired organs and extremities 
pursuant to 38 C.F.R. § 3.383.  

In an October 2001 rating decision, the veteran's left eye 
disability rating was decreased to 20 percent disabling.  The 
veteran's special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of 
use of one eye having only light perception was also 
discontinued in the October 2001 rating decision.  

The issues of entitlement to special consideration for paired 
organs or extremities pursuant to 38 C.F.R. § 3.383 and 
entitlement to TDIU were previously before the Board in June 
2003, when it remanded the appeal for further procedural 
development.  

Issue not on appeal

In a June 2004 statement, the veteran indicated that he is 
entitled to a "K" award.  The veteran seems to be 
attempting to reinstate his previously-discontinued special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) for loss of use of one eye having only 
light perception.  This issue has not yet been addressed by 
the RO, and is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board regrets having to remand a case that has been in 
appellate status for five years and remanded once already.  
However, there is indication from the veteran's statements 
that additional evidence is available that is pertinent to 
the veteran's claims.


Reasons for remand

Additional VA treatment records

As noted above, these issues were remanded in June 2003 for 
further procedural development.  Specifically, the Board 
asked that the veteran be provided notice pursuant to the 
VCAA and that the agency of original jurisdiction 
readjudicate the veteran's claims with consideration of 
additional evidence received.  See Disabled American Veterans 
v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) [VA regulation 
allowing the Board to consider additional evidence without 
remanding case to the agency of original jurisdiction for 
initial consideration was invalid].

Pursuant to the Board's remand instructions, the RO sent the 
veteran a letter dated July 3, 2003 that detailed the 
requirements of the VA's duty to notify and assist the 
veteran pursuant to the VCAA.  The veteran submitted a 
statement in July 2003 indicating that he was in receipt of 
Social Security Administration (SSA) benefits.  The veteran's 
SSA records were subsequently associated with the veteran's 
claims folder.  

The veteran submitted a second statement in October 2003 
indicating that he was being treated for his mental health at 
the VA outpatient clinic in New Philadelphia, Ohio.  In a 
subsequent November 2004 statement, the veteran again 
indicated he was in receipt of treatment at the New 
Philadelphia clinic and also the Canton, Ohio VA outpatient 
clinic.  The veteran submitted one record from the Canton 
facility dated in November 2004.  To the Board's knowledge, 
the RO has yet to obtain a complete set of treatment records 
from the VA outpatient clinics in New Philadelphia and Canton 
for association with the veteran's claims folder.  This must 
be accomplished.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

 
Readjudication

Subsequent to the February 2005 SSOC, the RO received two 
submissions of additional evidence from the veteran.  The 
first submission from the veteran contained evidence that was 
already associated with the claims folder and is therefore 
not pertinent to his claims.  Additionally, neither the first 
or second submission was made within 90 days of the date of 
notification of certification of the veteran's appeal to the 
Board on April 27, 2005; therefore, the additionally 
submitted evidence is not considered to be timely.  See 38 
C.F.R. § 20.1304 (2004).  However, in light of the fact that 
the veteran's claims are being remanded for other reasons, 
the Board the additionally received evidence should be 
considered when the agency of original jurisdiction 
readjudicates the veteran's claims. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records pertaining to the veteran 
from the VA outpatient clinics in New 
Philadelphia and Canton.  Any records 
obtained from those facilities should 
be associated with the veteran's VA 
claims folder.

2.  Following completion of the above 
development, VBA should readjudicate 
the issues of entitlement to special 
consideration for paired organs and 
extremities pursuant to 38 C.F.R. 
§ 3.383 (2004) and entitlement to 
TDIU, taking into consideration any 
additionally received evidence.  If 
the benefits sought are not granted, 
the veteran and his representative 
should be furnished with a SSOC.  
Thereafter, the claims folder should 
be returned to the Board for further 
appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

